DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 12/02/2020.

Claims 1-24 are pending.  Claims 9-10 and 15-24 are being examined.  Claims 1-8, 11-14 are withdrawn.  Claim 9 is amended and claims 23-24 are newly added with no new subject matter being introduced.

Claims 10 and 21 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the amendments.

New grounds of rejection are made in light of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US 2007/0154375 A1) in view of Shore et al. (US 2006/0276332 A1).
Considering claims 9 and 16-19, Galligan teaches a method of treating air in an air handling system (Galligan, [0006] and [0032]).  Galligan teaches the method comprises treatment of air in the presence of a catalyst for the reduction of VOCs and ozone, (Galligan, [0031]).  Galligan teaches suitable catalysts for VOC and ozone removal from air include palladium, iron oxide, ceria, and/or nickel (Galligan, [0008]-[0010] and [0012]-[0016]).  Galligan teaches use of foamed metal as a carrier for a catalytic material (Galligan, [0053]).  Galligan teaches stainless steel is a suitable metallic foam substrate (Galligan, [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a catalyst comprising iron oxide, nickel, ceria, or palladium support on stainless steel foam.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because iron oxide, nickel, ceria, and palladium are known to be suitable catalysts for treatment of air in removal of VOCs and ozone and a stainless steel foam is a suitable support/carrier for catalytic materials.
Galligan teaches the metallic foam substrate is preferably coated with a high-surface area component, said component comprising a pre-treatment metallic thermal arc sprayed layer and optionally a washcoat layer, such as aluminum oxide which is useful to facilitate the adhesion of the washcoat layer (Galligan, [0055]).  Galligan does not explicitly teach the catalyst is directly support on the stainless steel foam.
However, Shore teaches stainless steel foamed metal substrate is a suitable support/substrate for an oxidation catalyst (Shore, [0031]).  Shore teaches the substrate may optionally be pre-coated with a binder layer of alumina before the catalytic material is deposited thereon; as an alternative, the metal monolith may be calcined in air before the catalytic material is deposited thereon (Shore, [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to support the catalyst directly on the stainless steel foam.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do because of Shore’s teaching that an underlayer is not necessary for adhesion of the catalyst on the substrate/support if the substrate/support is calcined.
Galligan does not explicitly teach heating the air in the presence of the catalyst.
However, Galligan teaches ozone abatement is increased if the air being treated is heated to a higher temperature (Galligan, [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the air in the presence of the catalyst.  One of ordinary skill in the art, before the effective filing date of the claimed 
Considering claim 15, Galligan teaches the catalyst comprises 0.5 weight % to 15 weight % precious metal component (i.e., palladium) and 0.01 to about 8 weight % (Galligan, [0044]-[0045]).  A prima facie case of obviousness exists because the claimed range of 2 to 15 wt% overlaps or lies within the range taught by Galligan (see §MPEP 2144.05(I)).
Considering claim 20, Galligan teaches the air is contaminated with at least one compound and wherein the method further comprises oxidizing at least one of the at least one compounds (Galligan, [0043]).

Claims 10, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US 2007/0154375 A1) in view of Shore et al. (US 2006/0276332 A1) and Poles et al. (US 6616903 B2).
Considering claims 10 and 23, all of the limitations are met by the prior art referenced in meeting claim 9 limitations except for air is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
Galligan does not explicitly teach the air is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
However, Poles teaches treatment of pollutants such as hydrocarbons (i.e., VOCs) require temperatures of at least 40°C to 450°C which can be accomplished by heating the catalyst (Poles, paragraph bridging columns 6 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the air in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired treatment of pollutants present in the air with a reasonable expectation of success.
Considering claims 21 and 24, all of the limitations are met by the prior art referenced in meeting claim 20 limitations except the at least one compound in a gas containing oxygen is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
Galligan does not explicitly teach the at least one compound in a gas containing oxygen is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
However, Poles teaches treatment of pollutants such as hydrocarbons (i.e., VOCs) require temperatures of at least 40°C to 450°C which can be accomplished by heating the catalyst (Poles, paragraph bridging columns 6 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the at least one compound in a gas containing oxygen in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired treatment of pollutants present in the air/gas stream with a reasonable expectation of success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US 2007/0154375 A1) in view of Shore et al. (US 2006/0276332 A1), as evidenced by Williams et al. (US 2013/0030718 A1).
Considering claim 22, Galligan teaches abatement of VOCs and ozone from aircraft cabin air (Galligan, [0022]).  As evidenced in paragraph [0005] of Williams, the VOCs in the aircraft cabin air comprise of benzene, toluene, ethyl benzene, undecane, and tricresylphosphates among others.  Thus, it would be expected that the air being treated in Galligan’s method is contaminated with at least one compound of the claimed formulas I-IV.

Response to Arguments
Applicant’s arguments filed regarding Galligan teaches at least a thermal arc layer between the metal foam and catalyst and does not teach the catalyst being directly supported on the metal foam have been fully considered and are persuasive in light of the amendments.  However, upon further consideration and in light of the amendments, new grounds of rejection are made in view of Shore.

Applicant’s arguments filed regarding Poles does not relate to aircraft air handling systems and the catalysts disclosed therein uses a refractory metal oxide support for the catalyst have been fully considered but are not persuasive.
It appears that applicant is arguing that Poles is not analogous art to Galligan.  However, Galligan in paragraphs [0039] and [0044] explicitly teaches that catalysts  (US 6616903 B2); thus, establishing that Poles is analogous art.
Poles is not used to teach a metal foam support.  The combination of Galligan and Shore is used to teach the catalyst directly supported on a metal foam.

Applicant’s arguments filed regarding Williams provides no teaching of what catalysts would be effective in oxidizing the specific compounds have been fully considered but are not persuasive.
Galligan teaches abatement of VOCs and ozone from aircraft cabin air (Galligan, [0022]).  As evidenced in paragraph [0005] of Williams, the VOCs in the aircraft cabin air comprise of benzene, toluene, ethyl benzene, undecane, and tricresylphosphates among others.  Thus, Galligan’s process/catalyst would be expected to oxidize VOCs and ozone from aircraft cabin air which as evidence by Williams include benzene, toluene, ethyl benzene, undecane, and tricresylphosphates.
Williams is not used to teach abatement of the claimed VOCs nor is it used to teach the use of the claimed catalyst in the abatement.  The combination of Galligan and Shore teaches abatement of VOCs and the claimed catalyst.  Williams is merely used as evidentiary reference to show that benzene, toluene, ethyl benzene, undecane, and tricresylphosphates are VOCs that are present in aircraft cabin air.
Williams provides evidence that makes it clear that VOCs contained in aircraft cabin air include benzene, toluene, ethyl benzene, undecane, and tricresylphosphates and one of ordinary skill in the art, based on knowledge from Williams’ disclosure would 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734